Title: To John Adams from Ward Nicholas Boylston, 17 July 1820
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton July 17th 1820
				
				I have not been so much puzzled to find the Text, I quoted in my last letter, as I have been, to get relief from a constant stricture in my breast with a severe Cough & incipient hemorhage of the lungs, which has forbidden the use of my pen; and thus my first hour of convalescence I dedicate to the gratefull acknowledgemt of your kind letter of the 16th. ultimo.—Nothing my Dear Cousin gives me greater pleasure than hearing from you, with the evidence of your enjoying so much Health & good spirits—and that every thing around you bears the promise of abundant harvestI am now in the midst of my haying that from present appearances expect I shall have more hay than my great Barn of 160 feet by 50 will contain—I am now geting in from a Six acre field opposite the old mansion House 431 Cocks of the usual size—32 Cocks to a Ton is 2 1/4 Tons to the acre—the adjoining Ton abt 4 acres is cut but not yet cocked, appears to be stouter & heavier and is judged will produce 2 1/2 Tons to the acre—I hope your fields will yield in equal degree with mine—and the experiment made with the lime compost has fully answer’d your expectations—I observed with sincere pleasure a tribute due to you, in a toast given at the last Celebration of Independence—Altho’ I know you never bowed to Preists, or Kings, yet there was one of the latter who in his age, and by succeeding generations has been considerd the wisest of his our race both as Prophet & King whose declaration is exemplified in you—glorious is the fruit of good labours, and the root of wisdom shall never fall away—this every day you continue in Life (& may those days be multiplied,) and confirm, not so much the hopes but the evidences of things daily seen—I regret that I am to resign all hopes of seeing you untill we meet at Quincy The Thots of your attempting to come in a Gig, as you say you intend, should you come to Princeton;—I had rather relinquish to see you in Elishas Chariot assending to Heaven & your son Mr J Q your Elijah receiving your mantle to add to the innumerable virtues which adorn his character in this Life and prepare him for the rewards of a better.—The Promised text I will give you at length as the former part equally applies to you—namely— “There be nine things which I have judged in mine heart to be happy, and the tenth I will utter with my Tongue, A Man that hath joy of his children, and he that liveth to see the Fate of his enemy—Ecclesiasteus 25th & 7th verseAs to the Phylosophy of the latter part of the verse, or its accordance with the Doctrines of the New Testament I am not casuist enough, to settle, but its natural effect upon the Human mind every one can judge for himself—Mrs Boylston who has been for some time & is yet a sufferer from severe cold decrees her ardent & affectionate regards & respects to you with her very best remembrances to Judge & Mrs Adams and the Ladies of yr family CircleI am Dear Cousin / your ever affectionate / and faithfull Friend
				
					Ward Nichs Boylston
				
				
			